i          i       i                                                                 i      i      i




                                MEMORANDUM OPINION

                                        No. 04-09-00427-CR

                                         Samuel MENDEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-CR-5514W
                        Honorable Juanita Vasquez-Gardner, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 19, 2009

DISMISSED

           Defendant Samuel Mendez pled nolo contendere to burglary, and was sentenced within the

terms of a plea bargain. The trial court signed a certification of defendant’s right to appeal stating

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P.

25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX . R.
                                                                                        04-09-00427-CR




APP . P. 25.2(d). Accordingly, on July 30, 2009, this court issued an order stating this appeal would

be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows

defendant has the right of appeal was made part of the appellate record. See Daniels v. State,110

S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       On July 31, 2009, defendant’s appellate counsel filed a letter stating “this court has no choice

but to dismiss the appeal.” In light of the record presented, we agree with defendant’s counsel that

Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.



                                          PER CURIAM




DO NOT PUBLISH




                                                 -2-